In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1562V
                                     Filed: March 23, 2018
                                         UNPUBLISHED


    VIRGINIA VAHLE,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

        On November 22, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillian-Barre Syndrome (“GBS”)
following the administration of an influenza (“flu”) vaccination. Petition at 1, 2. On
September 27, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the parties’ stipulation. (ECF No. 27).

       On March 1, 2018, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 31). Petitioner requests attorneys’ fees in the amount of $14,058.20 and attorneys’
costs in the amount of $2,027.85. (Id. at 1.) In compliance with General Order #9,


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. (Id. at 1). Thus, the total amount requested is $16,086.05.

        Respondent has filed no response.

       The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the requested hours appear reasonable, and
the undersigned will not reduce them; however, she does reduce certain requested
hourly rates.

        Attorney Danielle Strait billed 0.50 hours in 2016 at a rate of $306 per hour.
(ECF No. 31-1 at 9). The undersigned shall reduce Ms. Strait’s hourly rate to the
previously awarded rate of $300 for 2016. See Noonan v. Sec'y of Health & Human
Servs., No. 13-430V, 2017 WL 4856852, at *2 (Fed. Cl. Oct. 2, 2017) (awarding Ms.
Strait $300 for work performed in 2016); Brown v. Sec'y of Health & Human Servs., No.
13-594V, 2017 WL 4768120, at *2 (Fed. Cl. Sept. 27, 2017) (awarding Ms. Strait $300
for work performed in 2016); Etheridge-Criswell v. Sec'y of Health & Human Servs., No.
16-0652V, 2017 WL 7101174, at *1 (Fed. Cl. Aug. 31, 2017) (awarding Ms. Strait $300
for work performed in 2016). This results in a reduction of fees in the amount of $3.00.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

      Accordingly, the undersigned awards the total of $16,083.05 3 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Anne Carrion Toale. Petitioner requests payment be forwarded to Maglio
Christopher & Toale, PA, 1605 Main Street, Suite 710, Sarasota, Florida 34236.

        The clerk of the court shall enter judgment in accordance herewith. 4

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master


3 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      2